 1
 2
 3
 4
 5
 6
 7                                     UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF WASHINGTON
 8                                              AT SEATTLE
 9
10       C-A ACQUISITION CORP., et al.,                         Case No. C19-683 RSM

11                         Plaintiffs,                          ORDER STAYING CASE
12                              v.
13
         HYPERION ENTERTAINMENT CVBA,
14
                           Defendant.
15
16
                This matter comes before the Court sua sponte. On January 17, 2020, the Court issued
17
     an Order to Show Cause in the related action Case No. 18-cv-381-RSM at Dkt #83.1 The Court
18
19   reviewed the procedural history of these cases and stated that it “does not see how it can

20   proceed in both cases simultaneously as rulings in one may adversely affect the other.” After
21
     reviewing responses from the parties in that action, which include two of the parties in this
22
     action, the Court concluded that it “would prefer to resolve factual and legal issues on the merits
23
24   and to avoid inconsistent rulings” and that a stay in the instant action was warranted.

25              Accordingly, having reviewed the record in both cases, the Court hereby finds and
26   ORDERS that this matter is STAYED until Case No. 18-cv-381-RSM is resolved or until
27
28
     1
         See Dkt. #9 (“Plaintiffs’ Notice of Related Cases”).


     ORDER STAYING CASE - 1
     otherwise ordered by this Court. Upon the resolution of Case No. 18-cv-381-RSM, Plaintiffs
 1
 2   are to file a status report in this case within fourteen (14) days.

 3           DATED this 12th day of February 2020.
 4
 5
 6
                                                     A
                                                     RICARDO S. MARTINEZ
 7                                                   CHIEF UNITED STATES DISTRICT JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER STAYING CASE - 2
